Case 2:20-cv-08978-ES-MAH Document 32 Filed 01/04/21 Page 1 of 3 PageID: 363




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 ALI KARIMI, Individually and On Behalf of All         No. 2:20-CV-08978-ES-MAH
 Others Similarly Situated,

                                       Plaintiff,      STIPULATION FOR EXTENSION OF
                                                       FILING OF THE SECOND AMENDED
                          v.                           COMPLAINT AND MOTION TO
                                                       DISMISS BRIEFING SCHEDULE
 DEUTSCHE BANK AKTIENGESELLSCHAFT,
 JOHN CRYAN, CHRISTIAN SEWING, and
 JAMES VON MOLTKE,

                                    Defendants.


       On December 28, 2020, Judge McNulty appointed plaintiff Yun Wang as Lead Plaintiff

(“Lead Plaintiff”) and his attorneys, Pomerantz LLP, as Lead Counsel in the above-referenced

action. ECF No. 31. Judge Salas, the presiding judge over the action, referred Wang’s motion for

appointment as Lead Plaintiff and for his attorneys as Lead Counsel to Judge McNulty.

       Pursuant to Local Rule 6.1(a), Lead Plaintiff and Defendants Deutsche Bank

Aktiengesellschaft, John Cryan, Christian Sewing, and James Von Moltke (“Defendants”), by and

through their respective undersigned counsel, hereby stipulate and agree that, with the Court’s

approval, the deadline for Lead Plaintiff to file the Second Amended Complaint shall be March 1,

2021; the deadline for Defendants to answer, plead, move, or otherwise respond to the amended

complaint shall be April 15, 2021; the deadline for Lead Plaintiff to file any opposition to the

motion to dismiss shall be June 1, 2021; and the deadline for Defendants to file a reply shall be

July 1, 2021.

       Under the Court’s Order dated August 3, 2020, Lead Plaintiff’s amended complaint is

currently due on January 27, 2021 (i.e., within 30 days after the Court’s appointment of Lead


                                                1
Case 2:20-cv-08978-ES-MAH Document 32 Filed 01/04/21 Page 2 of 3 PageID: 364




Plaintiff and Lead Counsel), ECF No. 15. The Order also directs Defendants to move, answer, or

otherwise respond to the amended complaint within 30 days after that complaint is filed, and, if

Defendants move to dismiss that complaint, Lead Plaintiff’s opposition is due within 30 days of

the motion and Defendants’ reply is due 15 days thereafter. The extension of the filing of the

Second Amended Complaint and motion to dismiss briefing schedule sought, is requested in light

of the intervening holidays and to appropriately research and brief complex issues of securities

laws. This Court granted similar requests in the past. See, e.g., Angela Fuller v. Avis Budget Car

Rental LLC, and Avis Budget Group, Inc., No. 15-CV-3856-KM-MAH, So Ordered Stipulation

for Extension of Briefing on Defendants Motion for Judgment on the Pleadings (D.N.J. Nov. 23,

2015), ECF No. 26 (granting a one-month extension due to “the intervening holidays” and to

“provide time for the Parties to provide complete arguments on the Motion”).

 Dated: December 30, 2020                           Respectfully submitted,

                                                    POMERANTZ LLP

                                                    /s/ Emma Gilmore
                                                    Jeremy A. Lieberman (admitted pro hac vice)
                                                    Emma Gilmore (admitted pro hac vice)
                                                    Dolgora Dorzhieva (admitted pro hac vice)
                                                    600 Third Avenue, 20th Floor
                                                    New York, New York 10016
                                                    Telephone: (212) 661-1100
                                                    Facsimile: (917) 463-1044
                                                    gfbruckner@pomlaw.com
                                                    jalieberman@pomlaw.com
                                                    egilmore@pomlaw.com
                                                    ddorzhieva@pomlaw.com

                                                    POMERANTZ LLP
                                                    Patrick V. Dahlstrom
                                                    10 South LaSalle Street, Suite 3505
                                                    Chicago, IL 60603
                                                    Telephone: (312) 377-1181
                                                    Facsimile: (312) 229-8811
                                                    pdahlstrom@pomlaw.com

                                                2
Case 2:20-cv-08978-ES-MAH Document 32 Filed 01/04/21 Page 3 of 3 PageID: 365




                                         Counsel for Lead Plaintiff Yun Wang


                                         SQUIRE PATTON BOGGS (US) LLP

                                         /s/ Mark C. Errico
                                         Mark C. Errico
                                         382 Springfield Avenue
                                         Summit, NJ 07869
                                         Telephone: (973) 848-5668
                                         Facsimile: (973) 848-5601
                                         mark.errico@squirepb.com

                                         CAHILL GORDON & REINDEL LLP
                                         David G. Januszewski (admitted pro hac
                                         vice)
                                         Sheila C. Ramesh (admitted pro hac vice)
                                         32 Old Slip
                                         New York, New York 10005
                                         Telephone: (212) 701-3000
                                         Facsimile: (212) 269-5420
                                         djanuszewski@cahill.com
                                         sramesh@cahill.com

                                         Counsel for Defendants Deutsche Bank
                                         Aktiengesellschaft, John Cryan, Christian
                                         Sewing, and James Von Moltke




SO ORDERED.


DATED: January 4, 2021

                                      /s/ Kevin McNulty
                                      __________________________________
                                      HON. KEVIN MCNULTY
                                      UNITED STATES DISTRICT JUDGE




                                     3
